 1
 2                                                            FILED
 3
                                                                JAN 1 3 2020
 4
 5
 6
 7
 8                           UN1TED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10      UN1TED STATES OF AMERICA,                     Case No. 19cr150-H
11                        Plaintiff,                  ORDER OF CRIMINAL
                                                      FORFEITURE
12          v.
13      JEFFREY TEODORO RAMIREZ,
14                        Defendant.
15
16         WHEREAS in the Superseding Information in the above-captioned case, the
17 United States sought forfeiture of all right, title, and interest of the above-named defendant
18 in specific properties of Defendant JEFFREY TEODORO RAMIREZ ("Defendant"),
19 pursuant to Title 18 United States Code, Section 924(d)(l), Title 21, United States Code,
20 Section 853, and Title 28, United States Code, Section 2461 (c) as properties constituting,
21 or derived from, any proceeds the Defendant obtained, directly or indirectly, as a result of
22 the offenses alleged in Counts 1 and 2, and any and all properties used or intended to be
23 used in any manner or part to commit and to facilitate the commission of the violation of
24 Title 18, United States Code, Sections 922(g) and Title 21, United States Code, 841(a)(l),.
25 as charged in Counts 1 and 2 of the Superseding Information; and
26         WHEREAS, on or about July 3, 2019, Defendant pled guilty before Magistrate Judge
27 Jill L. Burkhardt to Counts 1 and 2 of the Superseding Information, which pleas included
28 //
.J,'   •.•




        1 consents to the forfeiture allegations of the Superseding Information, including forfeiture
        2 of the following:
        3        a.     One (1) stainless steel firearm with Polymer 80 frame model PLC801,
        4               SN:   None; and
        5        b.     Eight (8) rounds ofHornady ammunition, CAL: 9; and
        6        C.     $3,650.00 in United States Currency; and
        7        WHEREAS, by virtue of the facts set forth in the plea agreement, the United States
        8 has established the requisite nexus between the forfeited properties and the offense; and
        9        WHEREAS, on or about July 5, 2019, the following properties were administratively
       10 forfeited in the Southern District of California by the United States Bureau of Alcohol,
       11 Tobacco, Firearms, and Explosives ("ATF"):
       12         a.    One (1) stainless steel firearm with Polymer 80 frame model PLC801,
       13               SN:   None; and
       14        b.     Eight (8) rounds ofHornady ammunition, CAL: 9; and
       15        WHEREAS, the following property is currently in custody of the Oceanside Police
       16 Department ("OPD"):
       17         c.    $3,650.00 in United States Currency; and
       18         WHEREAS, the United States, having submitted the Order herein to the Defendant
       19 through his attorney of record, to review, and no objections having been received;
       20        According, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
       21         1.    Based upon the guilty pleas of the Defendant, all right, title, and interest of
       22 Defendant JEFFRERY TEODORO RAMIREZ in the following properties are hereby
       23 forfeited to the United States:
       24         a.    One (1) stainless steel firearm with Polymer 80 frame model PLC801,
       25               SN: None;
       26         b.    Eight (8) rounds ofHornady ammunition, CAL: 9; and
       27         C.    $3,650.00 in United States Currency.
       28 //

                                                        2                               19cr150-H
 1       2.     The $3,650.00 in United States Currency, which is currently in the custody of
2 the Oceanside Police Department ("OPD"), shall be disposed ofby the OPD according to
3 law when no longer needed as evidence.
4        3.     The Court reaffirms the completed administrative forfeiture proceedings as to
5 he One (1) stainless steel firearm with Polymer 80 frame model PLC801 and Eight (8)
6 ounds of Homady ammunition. No ancillary proceedings or further forfeiture action is
7 equired in this case.

 8

 9 DATED:     f/t~/Q.{)
10
11
                                   HfYJA~~H:r;¾rf
                                   United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2                               19cr150-H
